Citation Nr: 1027870	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-31 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to death and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Appellant's Daughter


WITNESS AT HEARING ON APPEAL

Appellant's daughter

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to September 
1945.  He died in December 2003.  The appellant is his surviving 
spouse.

This matter originally came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Los Angeles, California.  Jurisdiction 
was subsequently transferred to the RO in San Diego, California.

In April 2008, the appellant's daughter presented testimony 
before the undersigned Veterans Law Judge at a hearing at the RO.  
A transcript of the hearing is associated with the claims file.

When this case was previously before the Board in July 2009, it 
was remanded for additional development.  It has since returned 
to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2003 from myocardial infarction 
due to or as a consequence of coronary artery disease and 
congestive heart failure.
2.  At the time of the Veteran's death, the Veteran's service-
connected disabilities included residuals of a severe lacerating 
injury of the left thigh, residuals of a severe lacerating injury 
of the left shoulder, traumatic encephalopathy as residual of a 
skull fractures with constant headaches, and a scar over the left 
temporal area with partial alopecia; a total rating based on 
individual unemployability was in effect from June 1, 1995.

3.  Coronary artery disease and congestive heart failure were not 
present during active service or manifested within one year of 
discharge from active service; and they are not etiologically 
related to active service.

4.  The Veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years preceding 
his death; nor was a total evaluation continuously in effect 
since the date of his discharge from military service and for at 
least five years immediately preceding his death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2009).

2.  The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that when VA receives a detailed claim for DIC under 38 U.S.C. § 
1310, it must provide a detailed notice to the claimant. 
Specifically, the Court held that, under section 38 U.S.C.      § 
5103(a), the notice must include the following elements:  a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of death; an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service- connected condition; and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

In December 2009, the RO sent the appellant a letter advising her 
of the elements to establish entitlement to Dependency and 
Indemnity Compensation (DIC).  The letter described the 
respective duties of VA and the claimant in obtaining evidence. 
This December 2009 letter was also Dingess compliant.

Although complete VCAA notice was not sent until after the RO's 
initial adjudication of the claim, the Board finds there is no 
prejudice to the appellant in proceeding at this point with 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the appellant's claims.  There is no indication in 
the record or reason to believe that any ultimate decision of the 
originating agency would have been different if complete VCAA 
notice had been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that service connection 
for cause of death is not warranted.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims is no more than harmless error.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service treatment records and service personnel records are on 
file, as are treatment records from those VA and non-VA medical 
providers identified by the appellant as having relevant records.  
In addition, the RO has obtained a medical opinion regarding the 
possible relationship between the Veteran's death and his 
service, based on a thorough review of the record.  Neither the 
appellant nor her representative has identified any outstanding 
evidence, to include medical records, which could be obtained to 
substantiate either claim.  The Board is also unaware of any such 
evidence.

As noted in the Introduction, the appellant's claims were 
remanded in July 2009.  The purpose of this remand was to afford 
the appellant the proper notice under Hupp, and to get a 
statement from the appellant's daughter, who is acting as her 
representative, signed by the both parties indicating that no 
compensation will be charged or paid for the services.

The record reflects that the appellant was mailed the proper 
notice in December 2009.  In addition, the appellant's daughter 
submitted a statement in dated in January 2010 that she is not 
charging or receiving any fees with respect to the representation 
of her mother.  Though the appellant did not sign this form, the 
Board has determined that her daughter has submitted sufficient 
information, including medical records, to establish that the 
appellant is incompetent and does have the capacity to sign such 
a statement.  Therefore, the Board is satisfied that its July 
2009 remand directives have been substantially complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and nonprejudicial to the appellant.  
Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Service connection may be granted 
for any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.5.

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or materially 
to the cause of death.  For a service-connected disability to be 
the cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it casually 
shared in producing death but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

If the Veteran's death resulted from non-service-connected 
causes, DIC benefits will be paid to a Veteran's surviving spouse 
in the same manner as if the death were service connected (a) if 
the Veteran's death was not the result of his own willful 
misconduct and (b) if, at the time of death, the Veteran was 
receiving or was "entitled to receive" compensation for a 
service-connected disability rated totally disabling if (1) the 
disability was continuously rated totally disabling for a period 
of 10 or more years immediately preceding death; (2) the 
disability was continuously rated totally disabling for a period 
of not less than five years from the date of the Veteran's 
discharge or other release from active duty; or (3) the Veteran 
was a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that, at the time of death, 
the Veteran had service-connected disability rated as totally 
disabling but was not receiving compensation because (1) VA was 
paying the compensation to the Veteran's dependents; (2) VA was 
withholding the compensation to offset an indebtedness;(3) the 
Veteran had applied for compensation but was not receiving total 
disability compensation due solely to clear and unmistakable 
error in a VA decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; or (5) VA was 
withholding payments as required by law.  38 C.F.R. § 3.22(b).  A 
2005 amendment to 38 C.F.R. § 3.22 provides an additional method 
for prevailing on 38 U.S.C.A. § 1318 claims when additional 
service department records are received that existed at the time 
of a prior VA decision but were not considered

Analysis

Service Connection for Cause of Death

The death certificate indicates that the Veteran died in December 
2003 as the result of myocardial infarction.  Secondary causes 
were listed as coronary artery disease and congestive heart 
failure.  The appellant's essential contention is that the 
Veteran's service-connected traumatic brain injury caused him to 
experience severe stress and anxiety, which contributed to his 
heart problems.  In the alternative, she argues that the 
Veteran's viral illness during service led to his cardiomyopathy 
and eventual death.

At the time of his death, the Veteran was service-connected for 
residuals of a severe lacerating injury of the left thigh, rated 
as 30 percent disabling, residuals of a severe lacerating injury 
of the left shoulder, also rated as 30 percent disabling, 
traumatic encephalopathy as residual of a skull fractures with 
constant headaches, rated as 30 percent disabling, and a scar 
over the left temporal area with partial alopecia, rated as 10 
percent disabling.  A total rating based on individual 
unemployability was in effect from June 1, 1995.

At the outset, the Board notes that service treatment records do 
not show, nor does the appellant contend, that the Veteran was 
diagnosed with or treated for a heart disability during service.  
He was treated for influenza in 1943.  Post-service medical 
records also do not record a diagnosis of heart disease for many 
years following service.  The Veteran was also denied service 
connection for his heart disability in a January 1997 rating 
decision.

Private and VA medical records discuss the Veteran's longstanding 
history of heart disease beginning in 1989.  Records from Dr. W. 
from August 1989 note a diagnosis of cardiomyopathy.  He opined 
that this diagnosis was most likely secondary to an old viral 
inflammation.  A May 1996 statement from Dr. W. notes that the 
Veteran was last seen by him in May 1992.  He reported that 
testing did not disclose an ischemic heart basis, so idiopathic 
dilated cardiomyopathy was diagnosed.  He indicated that many 
myopathic processes are related to viral infections, as some 
individuals experience permanent residual damage, as he suspected 
was the case for the Veteran.  In trying to find an antecedent 
event, the Veteran related that he had remarkable episodes of 
high fevers in the distant past during his active duty service.  
Thus, Dr. W. concluded that these fevers could possibly represent 
the triggering event that resulted in his cardiac damage.  A July 
2006 statement from Dr. W. reiterates his opinion that it is more 
likely than not that the Veteran suffered from the sequela of a 
viral illness resulting in cardiomyopathy, which the Veteran 
related to his high fevers experienced during service.

VA outpatient treatment records from around the time of the 
Veteran's death note his extensive history of nonischemic 
cardiomyopathy, but do not discuss the etiology of this 
disability.  After his death, these records indicate that the 
appellant requested an amendment to the death certificate in 
February 2004 on the basis that his traumatic brain injury was a 
causal factor his death.  The physician who signed the death 
certificate indicated that he reviewed the Veteran's 
hospitalization record, and did not feel, based on this 
hospitalization, that he could change the death certificate.

The Veteran's file was also reviewed by Dr. J., an Associate 
Professor of Medicine at the University of Virginia and Chief of 
the Cardiology at the VA Medical Center in Salem, Virginia, in 
October 2008.  He noted that the Veteran's service treatment 
records showed that he had a febrile illness diagnosed as 
influenza in 1943, but no abnormal cardiovascular symptoms or 
exams then or shortly after.  His impression was that the 
Veteran's case was consistent with non-ischemic dilated 
congestive cardiomyopathy, and that the majority of these cases 
are due to a viral illness.  Although the Veteran had a febrile 
illness in 1943, there were no cardiovascular symptoms shortly 
thereafter to create a cause and effect relationship between the 
viral illness and the diagnosis of cardiomyopathy 46 years later 
in 1989.  He opined that although the viral illness in 1943 could 
have triggered the cardiomyopathy, it is unlikely that it took 46 
years to manifest symptoms as the medical record does not show 
any cardiovascular symptoms or abnormal studies in the interim.

In reviewing the medical evidence of record, the Board notes that 
the appellant has submitted somewhat favorable evidence, in that 
Dr. W. indicated that the Veteran's cardiomyopathy could have 
been related to his in-service illnesses, although he did not 
indicate that he had reviewed the Veteran's claims file.  On the 
other hand, the VA doctor, after review of the Veteran's in-
service and post-service medical records, concluded that the 
Veteran's cause of death was not likely related to his in-service 
illness.  Moreover, the physician who signed the Veteran's death 
certificate determined that he could not amend the Veteran's 
death certificate to include a service-connected disability as a 
primary or secondary cause of death.

The Board has evaluated the opinions of the VA doctors and 
weighed their credibility and probative value against the opinion 
of the private physician.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
After careful consideration, the Board finds the opinions of the 
VA doctors to be more probative.  The Board notes that the 
October 2008 VA doctor based their conclusions upon a review of 
the Veteran's entire claims file.  In addition, the VA doctor 
also reviewed the death summary and hospitalization reports.  
Moreover, the physician who signed the death certificate 
determined that a service-connected disability, particularly his 
traumatic brain injury, was not a primary or secondary cause of 
death.  While Dr. W reported that he had treated the Veteran at 
one point, and had evaluated the Veteran's heart condition, he 
did not indicate that he had access to and reviewed the Veteran's 
entire claims folder, and he was not the treating physician at 
the time of the Veteran's death.  

The Board has also determined that the private physician's 
opinion is of little probative value because it is vague and 
inconclusive.  While he determined that it was "possible" that 
the Veteran's heart disease was to in-service illness, he did not 
discuss the Veteran's 46 year absence of heart symptoms between 
service and the 1989 diagnosis.  The Board also notes that 
medical opinions that are speculative, general, or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  On the other hand, the VA doctors 
specifically discussed the Veteran's service-connected conditions 
in relation to the medical events surrounding his death, and 
fully supported their conclusions that the Veteran's death was 
not caused by any service-related condition or incident of 
illness in service.

The Board has also considered the statements of the appellant, in 
particular the Board hearing testimony given by her daughter on 
her behalf, that the Veteran's cause of death was related to his 
service-connected disabilities.  While the Board is empathetic 
with the appellant in view of the death of the Veteran, the Board 
may not go beyond the factual evidence presented in this instance 
to provide a favorable determination.  In this case, the 
appellant, as a layperson who has no apparent training in the 
field of medicine, has not been shown to be competent to provide 
an opinion with regard to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board concludes that no disabilities incurred either 
as a result of service or as secondary to a service-connected 
disability caused the Veteran's death or contributed 
substantially or materially to cause his death.  Therefore, the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death, and the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the claimant when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the current 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

DIC under 38 U.S.C. § 1318

In the present case, the Board finds that the preponderance of 
the evidence is against the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318.  The evidence of record shows 
that the Veteran was rated totally disabled from  June 1, 1995 
until his death in December 2003; a continuous period of less 
than 10 years.  The record does not show, and the appellant does 
not allege, that the Veteran was a POW or that he was 
continuously rated as totally disabled since his release from 
active duty in 1945.  The appellant has not alleged with 
specificity that there was CUE in any VA decisions that were 
issued during the Veteran's lifetime.  Nor has she identified or 
submitted additional, previously unconsidered service department 
records that would provide a basis for reopening a previously 
decided claim.  Simply put, the present record provides no basis 
for an award of DIC under 38 U.S.C.A. § 1318.  
In essence, the facts of this case are not in dispute and the law 
is dispositive.  Accordingly, the claim will be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).Therefore, the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


